Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report on Form 10-K of Dynamic Acquisition Inc. for the year ending December 31, 2008, I, Joseph Russo, Chief Executive Officer and Chief Financial Officer of Dynamic Acquisition Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Yearly Report of Form 10-K for the year ending December 31, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for the year ended December 31, 2008, fairly represents in all material respects, the financial condition and results of operations of Dynamic Acquisition Inc. Date: April 15, 2009 By: /s/ Joseph Russo Joseph Russo President, Chief Financial Officer, Secretary, and Director
